DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zeng et al (US PG Pub. No. 2017/0139098).
Regarding Claim 1, Zeng discloses, at least in figure 2: an optical film (title), and the optical film (12) being divided into a main body (12) and two extending portions (123) arranged along a second direction by two imaginary lines, which are extended along a first direction and are parallel to each other (extended from the long sides), wherein the second direction is perpendicular to the first direction (see fig. 2), the main body (12) is located between the two extending portions (123 on each long side), each of the extending portions has an abutting edge (where it joins the main body), and a first length WO of the main body (12) along the first direction (along the long side) is greater than a second length W1 of the abutting edge (where the tabs join the main body) along the first direction.  
---------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (098).
Regarding Claim 2, Zeng teaches in figure 2: wherein the optical film satisfies a following condition: W1>  2/3 W0. Although figure 2 is not necessarily drawn to scale, it is obvious from the figure that each of the tabs is a small fraction of the width of the main body.
---------------------------------------------------------------------------------------------
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (098) in view of Minami et al (US PG Pub. No. 2003/0133207).
Regarding Claim 3, Zeng fails to disclose:  wherein a thickness of each of the extending portions is greater than a thickness of the main body.  
Minami teaches an optical film (abstract line) in a liquid crystal device (¶ [0003]) with tabs (10b) along the periphery of the main body (see fig. 1) wherein a thickness of each of the extending portions is greater than a thickness of the main body (¶ [0037], last 2 lines) since it is more susceptible to break off than a portion of the main body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide an extension on the optical film of Zeng, as taught by Minami, that is thicker than the main body to reinforce it and preventing it from breaking off.
-------------------------------------------------------------------------------------------------
Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (098) in view of Chen et al (US PG Pub. No. 2009/0033827).
Regarding Claim 4, Zeng discloses, at least in figure 4: A backlight module (¶ [0030], line 2), comprising: a frame (14, ¶ [0031], line 7) comprising two first frame portions (142, fig. 4) opposite to each other; an optical plate (12, ¶ [0027], last line) disposed in the frame (14), wherein the optical plate (12) comprises: a light emitting surface (top); a bottom surface opposite to the light emitting surface (top); and a side surface (see fig. 2) connected between the light emitting surface (top) and the bottom surface; 
Although, by necessity, a backlight requires a light source, Zeng fails to disclose :a light source disposed on the bottom surface or the side surface of the optical plate; and the optical film of claim 1 disposed in the frame and set on the light emitting surface. 
Chen teaches a backlight module (title) in in an LCD with  a light source disposed on the bottom surface  of the optical plate (¶ [0063], lines 7-8). (although it is not physically touching the surface of the optical plate, neither is applicant’s as shown in applicant’s figures 3 and 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a light source below the optical plate of Zeng, as taught by Chen, to illuminate the optical plate which is the function of Zeng’s backlight.
Regarding Claim 10; Zeng discloses: and a display panel disposed over the backlight module (title).  

---------------------------------------------------------------------------------------------------------------------	.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “and at least one portion of the indented edge is inclined or perpendicular to the abutting edge” including the remaining limitations.


Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “in a first temperature, each of the abutting edges is located between the first surface and the first end face of the first frame portion, and there is a first gap between the abutting edge and the first surface; and in a second temperature which is lower than the first temperature, each of the abutting edges still stays between the first surface and the first end face of the first frame portion, there is a second gap between the abutting edge and the first surface, and the second gap is greater than the first gap” including the remaining limitations.  
Claims 7-8 are allowable, at least, because of their dependencies on claim 6.
Claims 6-8 are also allowable, at least, because of their dependencies on claim 5.

Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein: an expansion space is above the optical film, the expansion space has a height along a vertical direction; and in a third temperature which is higher than the first temperature, each of the abutting edges abuts against one of the first frame portions, and the height of the expansion space is configured to allow the optical film to be arched in an arc along the vertical direction” including the remaining limitations.

	Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “ and the height of the expansion space is configured to allow the optical film to be arched in an arc along the vertical direction” including the remaining limitations.
	Claims 12-13 are allowable, at least, because of their dependencies on claim 11.

	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875